Title: From John Adams to John Quincy Adams, 2 December 1804
From: Adams, John
To: Adams, John Quincy



No. 4.
Dear Sir
Quincy December 2d. 1804

I am glad to know by your favour of the 23d of November, that you have received two Letters from me, since which I have written a third and this is No. 4. As I keep no Copies, you must either burn them or keep them very carefully to yourself. I will Number them, that We may know whether all are received.
Whatever Reflections or Opinions you may receive from me, you will consider them as hazarded by a private Citizen, entirely out of the Secrets of State and of every Party, and what is more disadvantageous, probably having lost many Links in the Chain of publick Events. You ought to consider them as having no Authority, and indeed as mere hints rather than as advice.
That “the issue of the late Election in Mass. was not so unexpected at Washington as at Boston and Quincy, I can easily believe. Franklin was the first and Hamilton, who took it from him was the last, who to my Knowledge, ever charged me, in any part of my Life, with Jealousy of Temper. On the contrary I have been considered as the most Simple frank and open man alive, in many instances even to Madness and to folly. I have had experience enough however to have taught me the Duty and Necessity of Jealousy, if my nature had been capable of learning The Lesson in earlier Life. Without recurring however to the Duty or the Virtue of Jealousy which the Republicans sometimes avow with so much ostentation, let me ask any Man, who knows any thing of the History of France, and of that System of golden Corruption which she has practiced in Poland, Sweden, Italy Switzerland, and indeed in every Country of Europe, under the Royal Government as well as the Republican, whether it is possible to believe that she has not practiced the same Art in America that She is known to have relied on in all Europe. She Understands Democracy, better than any of our Democrats—She knows Aristocracy better than most Aristocrats. She is more familiar with Monarchy than any other Monarchists in Europe: and She can manage Despots better than the Grand Senior. She has not probably given Gold or Silver, or paper or bank Bills, to many if to any Voters, directly to bribe their Suffrages. She is too great an OEconomist for this. But in hiring Emissaries to travel about the Country, to insinuate themselves into every Obscure Dram Shop and Work Shop to propagate Lies and Slanders: to hire Freneaus, Markoes, Andrew Browns, Loyds, Callenders, Duanes, Cheethams, Woods, Smiths Anthony Pasquins, Tom Paines, cum multis Aliis, to blacken and abuse, in paying for volumes of their Libells and propagating them even under Franks by the Post to every corner of the Union I have no doubt she has been as active and as Successfull as She ever was in Sweden or Poland. I do therefore Suspect that more of this System was practised and more of it known at Washington than in Boston, even to` the miserable Puppits the Democrats themselves., Strange, unknown, mysterious Persons have been running about the State of Massachusetts, for Eight Years past, offering themselves as Schoolmasters and even as Labourers by the Month or by the day, and preaching Republicanism extolling Jefferson, and clamouring down the Federalists and the Federal Administrations. With a French Minister Genet, married to a Daughter of a Governor of New York and a Spanish Minister Yrujo married to a Daughter of the Governor of Pensylvania, and a Brother of the Emperor married to a Lady of Baltimore, let any Man believe if he can that French Policy is asleep in this Country, or that it does not practise the Arts and Corruptions which it has practised for Centuries in every other Country. Perhaps the Democrats may say The English do the same...I believe they have hitherto been afraid to attempt it. Macdonald, Bill Smith, Cobbet, and J. Ward Fenno Seemed once to have commenced Such a Scheme: but they met with so ill Success, that they were soon Scattered.
The Bill you sent me suggests many Reflections. It betrays apprehensions of Smuggling and a desire to imploy Soldiers to Suppress it. We know what the Militia is, to protect Custom House officers. They have been among the Rioters when their officers were called to march to Suppress them. I dread the effects of the System of laying all Burthens on trade. It has a Tendency to destroy that unanimous Spirit of Obedience to the Revenue Laws which has heretofore prevailed,—It ought to be well considered whether this Bill is consistent with the Law of Nations and with our Treaties. But I must conclude
J. Adams